It was not error to overrule the certiorari.
           DECIDED MAY 2, 1942. REHEARING DENIED MAY 20, 1942.
The defendant was arraigned in the criminal court of Fulton County on an accusation which contained three counts: (1) possessing whisky; (2) selling whisky to Tom Wright; (3) selling whisky without first obtaining a license from the revenue officer. The State abandoned counts 2 and 3, and the defendant was found guilty on count 1. The court sentenced him to serve twelve months on the public works, stipulating that after the service of six months the remainder of the sentence should be suspended. At the hearing of the certiorari the judge overruled it. The defendant excepted, contending (1) that the evidence did not warrant the verdict; (2) that the venue was not proved; and (3) that the court was discriminatory in the sentence imposed.
1. The evidence, although conflicting, was sufficient to support the verdict.
2. The trial judge, in answering the writ of certiorari, certified that the witness for the State testified: "The place where Ford Marshall, the defendant, handed the package to Tom Wright was in Roswell, Fulton County, Georgia." The venue was proved.
3. The sentence imposed was within the statutory limit as to the punishment. There is nothing in the record to show that the sentence was in any wise unlawful. Cardin v. State, 37 Ga. App. 106
(139 S.E. 120).
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur. *Page 384